DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 6 each recite “wherein the set of data is representative of minimum power supply voltages indexed by a range of operating frequencies and a range of die temperatures in a lookup table stored in the memory.  However, Applicant’s specification only discloses minimum power supply voltages indexed by a current operating frequency and a temperature range (see, for example, paragraph [0024]).  Therefore, there is insufficient support for the claim language “wherein the set of data is representative of minimum power supply voltages indexed by a range of operating frequencies…”

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakiyama et al. (2005/0116765) in view of Kim et al. (US 2010/0138684) and Hansquine et al. (US 2011/0004774).


A semiconductor device comprising: 
a semiconductor die that includes: 
a logic circuit; 
a power supply voltage source to supply a power supply voltage to the logic circuit (Fig. 11, No. 5.1); 
a temperature sensor (Fig. 18, No. 5.6); 
a performance sensor (Fig. 11, No. 5.2); 
a memory (paragraph [0086]; the data is stored in the circuit region) to store a set of data representative of first calibration data of the performance sensor based on operating frequency (paragraph [0084]; the target delay information is based on operating frequency) and second calibration data of the performance sensor based on die temperature (paragraph [0094]); and 
adaptive voltage scaling circuitry configured to: 
determine a current die temperature based on measurement information obtained by the temperature sensor (paragraph [0093]); 
determine a current performance metric based on a measurement by the performance sensor; 
determine whether the current performance metric matches an expected performance metric based at least partially on the current die temperature and, if the current performance metric does not match the expected performance metric, indicate a performance sensor error (Fig. 11; paragraphs [0084] and [0067]; the delay information 
when a performance sensor error is indicated, determine an updated power supply voltage for correcting the performance sensor error based on an entry of the lookup table that corresponds to a current operating frequency and the current die temperature, and cause a current power supply voltage supplied by the power supply voltage source to be changed to the updated power supply voltage (paragraphs [0067], [0084] and [0093]-[0094]; The supply voltage, which is determined using an LUT for voltage, operating frequency and die temperature, is adjusted to account for discrepancy in delay information).
Sakiyama et al. do not explicitly teach an apparatus and method configured to apply a calibration setting to the performance sensor, wherein the calibration setting has an associated temperature range; determine whether the current die temperature is within the associated temperature range of the calibration setting; and in response to the current die temperature being within the associated temperature range of the calibration setting, determine a current performance metric based on a measurement by the performance sensor.
Kim et al., similarly, teach a memory system with dynamic supply voltage scaling.  Specifically, Kim et al. teach adjusting supply voltage and frequency based on the temperature falling within a set hysteresis band (paragraph [0034]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the temperature range dependent calibration parameters, as taught by Kim et al., in the apparatus and method of Sakiyama et al. in order to reduce 
Sakiyama et al. and Kim et al. do not teach wherein the set of data is representative of minimum power supply voltages indexed by a range of operating frequencies and a range of die temperatures in a lookup table stored in the memory.
Hansquine et al., similarly, teach temperature compensation for adaptive voltage scaler systems.  Specifically, Hanquine et al. teach a lookup table wherein the set of data is representative of minimum power supply voltages indexed by a range of operating frequencies and a range of die temperatures (Fig. 13; voltages are indexed for a range of operating frequencies (i.e. f1-fN) and range of die temperatures (i.e. 60-80°C)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the lookup table, according to Hanquine et al., in the apparatus of Sakiyama et al. and Kim et al. in order to utilize less memory for storage of the LUT (see Hansquine et al. at paragraphs [0073]-[0074]).

Regarding claims 2,7 and 12, Sakiyama et al., Kim et al. and Hansquine et al. teach all the elements of claims 1,6 and 11, respectively, as detailed above.  Sakiyama et al. further teach an apparatus and method wherein the performance sensor comprises a free running ring oscillator (paragraph [0087]).



Regarding claims 4,9 and 15, Sakiyama et al., Kim et al. and Hansquine et al. teach all the elements of claims 1,6 and 11, respectively, as detailed above.  Sakiyama et al. further teach an apparatus and method wherein the semiconductor die comprises a register to store the expected performance metric (paragraph [0084]).

Regarding claims 5,10 and 13, Sakiyama et al., Kim et al. and Hansquine et al. teach all the elements of claims 1,6 and 11, respectively, as detailed above.  Kim et al. teach an apparatus and method wherein the on-die temperature sensor comprises an analog temperature sensor (see paragraph [0034]; the resistance temperature detector is an analog temperature sensor).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the temperature sensor, as taught by Kim et al., in the apparatus and method of Sakiyama et al., Kim et al. and Hansquine et al. in order to control supply voltage if “the temperature is too high” or increase supply voltage if the temperature is “sufficiently low to support increasing the supply voltage” (taught by Kim et al. at paragraph [0034]).


It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the temperature dependent adaptive voltage scaling circuitry, as taught by Kim et al., in the apparatus and method of Sakiyama et al., Kim et al. and Hansquine et al. in order to control supply voltage if “the temperature is too high” or increase supply voltage if the temperature is “sufficiently low to support increasing the supply voltage” (taught by Kim et al. at paragraph [0034]).


Response to Arguments
Applicant's arguments filed July 6, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the rejections under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652. The examiner can normally be reached Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JCM/           Examiner, Art Unit 2864                                                                                                                                                                                             
/JOHN E BREENE/           Supervisory Patent Examiner, Art Unit 2864